            Case 1:18-cv-02242-PLF Document 79 Filed 07/31/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                         )
MASHPEE WAMPANOAG TRIBE,                                 )
                                                         )
               Plaintiff,                                )
       v.                                                )
                                                         )
DAVID BERNHARDT, in his official capacity as             )
Secretary of the Interior,                               )
                                                         )
        and                                              )    Civil Action No. 1:18-cv-02242-PLF
                                                         )
U.S. DEPARTMENT OF THE INTERIOR                          )
                                                         )
               Defendants                                )
       and                                               )
                                                         )
DAVID LITTLEFIELD et al.,                                )
                                                         )
               Intervenor-Defendants.                    )
                                                         )
                                                         )

                   INTERVENOR-DEFENDANTS’ NOTICE OF APPEAL

       Pursuant to Federal Rule of Appellate Procedure 3, Intervenor-Defendants David Littlefield,

Michelle Littlefield, Tracy Acord, Deborah Canary, Veronica Casey, Patricia Colbert, Vivian Courcy,

Donna DeFaria, Kim Dorsey, Francis Lagace, Will Courcy, Antonio DeFaria, Kelly Dorsey, Jill

Lagace, David Lewry, Kathleen Lewry, Robert Lincoln, Christina McMahon, Carol Murphy, Dorothy

Peirce, David Purdy, Louise Silva, Francis Canary, Jr., Michelle Lewry, and Richard Lewry hereby

appeal to the United States Court of Appeals for the District of Columbia Circuit from the District

Court’s Opinion entered on June 5, 2020 (ECF No. 75), Order entered on June 5, 2020 (ECF No.

76), Memorandum Opinion and Order entered on June 5, 2020 (ECF No. 77), and all other opinions,

rulings, and orders in this case that are adverse to Intervenor-Defendants.
        Case 1:18-cv-02242-PLF Document 79 Filed 07/31/20 Page 2 of 3



Dated: July 31, 2020                 Respectfully submitted,

                                     /s/ Andrew Kim
                                     Andrew Kim (D.C. Bar. No. 1029348)
                                     GOODWIN PROCTER LLP
                                     1900 N Street, N.W.
                                     Washington, DC 20036
                                     Tel.: 202.346.4000
                                     Fax.: 202.346.4444
                                     AndrewKim@goodwinlaw.com

                                     David H. Tennant (admitted pro hac vice)
                                     Law Office of David Tennant PLLC
                                     3349 Monroe Avenue, Suite 345
                                     Rochester, NY 14618
                                     Tel.: 585.708.9338
                                     david.tennant@appellatezealot.com

                                     Attorneys for Intervenor-Defendants




                                      2
         Case 1:18-cv-02242-PLF Document 79 Filed 07/31/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, a copy of the foregoing was filed through the Court’s

CM/ECF management system and electronically served on counsel of record.

                                                                     /s/ Andrew Kim
                                                                       Andrew Kim




                                                 3
